DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed on August 27th, 2020 has been considered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Semiconductor package having a semiconductor chip and outer connection members arranged in a connection region.
      Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference character “50” of fig. 1 is not mentioned in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be 
Claim Objections
Claims 1, 2, 4, 6, 8, 11, 18, and 19 are objected to because of the following informalities: 
In claim 1, lines 13-14, “the redistribution wirings” should be changed to --the plurality of redistribution wirings-- for consistency.
In claim 2, line 4, “the third and fourth side surfaces” should be changed to --the third and fourth side surfaces of the semiconductor chip-- to improve clarity.
Appropriate correction is required.
In claim 4, lines 4-5, “the third and fourth side surfaces” should be changed to --the third and fourth side surfaces of the semiconductor chip-- to improve clarity.
Appropriate correction is required.
In claim 6, line 2, “the redistribution wirings” should be changed to --the plurality of redistribution wirings-- for consistency.
In claim 8, line 2, “the redistribution wirings” should be changed to --the plurality of redistribution wirings-- for consistency.
In claim 11, lines 13-14, “the redistribution wirings” should be changed to --the plurality of redistribution wirings-- for consistency.
In claim 18, line 4, “the third and fourth side surfaces” should be changed to --the third and fourth side surfaces of the semiconductor chip-- to improve clarity.
In claim 19, lines 4-5, “the third and fourth side surfaces” should be changed to --the third and fourth side surfaces of the semiconductor chip-- to improve clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-11, 13, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (U.S. Pub. 2006/0231950) in view of Kim (U.S. Pub. 2014/0225230).
In re claim 1, Yoon discloses a semiconductor package, comprising: a semiconductor chip 104 having chip pads 124 on a first surface (see paragraph [0032] and fig. 3), having first and second side surfaces extending in a direction parallel with a first direction perpendicular to the first surface and opposite to each other, and having third and fourth side surfaces extending in a direction parallel with a second direction perpendicular to the first direction and opposite to each other (see paragraphs [0038]-[0040] and fig. 6); a molding member 102 covering the third and fourth side surfaces of the semiconductor chip 104 (see paragraph [0032] and fig. 3); a redistribution wiring layer on a lower surface of the molding member 102 and covering the first surface of the semiconductor chip 104, and including a plurality of redistribution wirings 112 electrically connected to the chip pads 124 (see paragraph [0033] and fig. 3); and outer connection 

    PNG
    media_image1.png
    575
    783
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    620
    832
    media_image2.png
    Greyscale

Yoon is silent to wherein the molding member exposing the first and second side surfaces of the semiconductor chip.
However, Kim discloses in a same field of endeavor, a semiconductor package, including, inter-alia, a semiconductor chip 10 having chip pads 20 on a first surface (see paragraph [0032] and fig. 1), having first and second side surfaces extending in a direction parallel with a first direction perpendicular to the first surface and opposite to each other and having third and fourth side surfaces extending in a direction parallel with a second direction perpendicular to the first direction and opposite to each other, a molding member 15 covering the third and fourth side surfaces, and exposing the first and second side surfaces S2 of the semiconductor chip 10 (see paragraph [0034] and 
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to modify the semiconductor package of Yoon with the technique as taught by Kim in order to enable the molding member exposing the first and second side surfaces of the semiconductor chip in the semiconductor package of Yoon to be formed because in doing so the semiconductor package can have a size substantially equal to a size of a wafer level package and as a result the size of the semiconductor package can be reduced and additionally, an amount of stress generated when the semiconductor package is mounted on a mother board may be relieved through the package substrate, the mold layer, and the external solder balls and thus improve reliability of the semiconductor package (see paragraph [0036] of Kim).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would Id.
In re claim 2, as applied to claim 1 above, Yoon in combination with Kim discloses wherein a length of the connection region in the second direction is less than a distance between the first and second side surfaces of the semiconductor chip 104, and a length of the connection region in the first direction is greater than a distance between the third and fourth side surfaces (see paragraphs [0038]-[0042] and fig. 6 of Yoon).
In re claim 4, as applied to claim 2 above, Yoon in combination with Kim discloses wherein a length of the redistribution wiring layer in the second direction is the same as the distance between the first and second side surfaces of the semiconductor chip 104, and a length of the redistribution wiring layer in the first direction is greater than the distance between the third and fourth side surfaces (see paragraphs [0033]-[0040] and figs. 3 and 6 of Yoon).
In re claim 6, as applied to claim 1 above, Yoon in combination with Kim discloses wherein the chip pads 124 of the semiconductor chip 104 are electrically connected to the redistribution wirings 112 by conductive bumps 116 (see paragraph [0034] and fig. 3 of Yoon). 
In re claim 7, as applied to claim 1 above, Yoon in combination with Kim discloses wherein the redistribution wiring layer includes a first insulation layer 110 on the lower surface of the molding member 102 and having openings that expose the chip pads 124 of the semiconductor chip 104 (see paragraph [0033] and fig. 3 of Yoon).

In re claim 9, as applied to claim 1 above, Yoon in combination with Kim discloses wherein the semiconductor chip 104 is arranged on the redistribution wiring layer such that the first surface of the semiconductor chip 104 faces toward the redistribution wiring layer (see paragraph [0040] and fig. 3 of Yoon).
 In re claim 10, as applied to claim 1 above, Yoon in combination with Kim discloses wherein a second surface opposite to the first surface of the semiconductor chip is exposed by the molding member (see fig. 8 of Yoon and fig. 1 of Kim).
In re claim 11, Yoon discloses a semiconductor package, comprising: a semiconductor chip 104 having chip pads 124 on a first surface (see paragraph [0032] and fig. 3), having first and second side surfaces extending in a direction parallel with a first direction perpendicular to the first surface and opposite to each other, and having third and fourth side surfaces extending in a direction parallel with a second direction perpendicular to the first direction and opposite to each other (see paragraphs [0038]-[0040] and fig. 6); a molding member 102 covering the third and fourth side surfaces of the semiconductor chip 104 (see paragraph [0032] and fig. 3); a redistribution wiring layer on a lower surface of the molding member and covering the first surface of the semiconductor chip 104, and including a plurality of redistribution wirings 112 electrically connected to the chip pads 124 (see paragraph [0033] and fig. 3); and outer connection members 116 arranged in a connection region defined on an outer surface of the 
Yoon is silent to wherein a molding member exposing the first and second side surfaces of the semiconductor chip.
However, Kim discloses in a same field of endeavor, a semiconductor package, including, inter-alia, a semiconductor chip 10 having chip pads 20 on a first surface (see paragraph [0032] and fig. 1), having first and second side surfaces extending in a direction parallel with a first direction perpendicular to the first surface and opposite to each other and having third and fourth side surfaces extending in a direction parallel with a second direction perpendicular to the first direction and opposite to each other, a molding member 15 covering the third and fourth side surfaces, and exposing the first and second side surfaces S2 of the semiconductor chip 10 (see paragraph [0034] and fig. 1, note that, sidewalls S2 of the semiconductor 10 are exposed from the molding member 15 and thus the semiconductor package can have a size substantially equal to a size of a wafer level package and as a result the size of the semiconductor package can be reduced and additionally, an amount of stress generated when the semiconductor package is mounted on a mother board may be relieved through the package substrate, the mold layer, and the external solder balls and thus improve reliability of the semiconductor package (see paragraph [0036]).
KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 13, as applied to claim 11 above, Yoon in combination with Kim discloses wherein a length of the redistribution wiring layer in the second direction is the same as the distance between the first and second side surfaces of the semiconductor chip 104, and a length of the redistribution wiring layer in the first direction is greater 
In re claim 15, as applied to claim 11 above, Yoon in combination with Kim discloses, wherein, when viewed in plan view, the first and second side surfaces of the semiconductor chip 104 are positioned outside the connection region, and the third and fourth side surfaces of the semiconductor chip 104 are positioned within the connection region (see paragraphs [0033]-[0040] and figs. 3 and 6 of Yoon).
In re claim 16, Yoon discloses a semiconductor package, comprising: a redistribution wiring layer including a plurality of redistribution wirings 112 (see paragraph [0033] and fig. 3); a semiconductor chip 104 arranged on an upper surface of the redistribution wiring layer 112, the semiconductor chip 104 having chip pads 124 on a first surface (see paragraph [0032] and fig. 3), having first and second side surfaces extending in a direction parallel with a first direction perpendicular to the first surface and opposite to each other, and having third and fourth side surfaces extending in a direction parallel with a second direction perpendicular to the first direction and opposite to each other (see paragraphs [0038]-[0040] and fig. 6); a molding member 102 on the upper surface of the redistribution wiring layer, covering the third and fourth side surfaces of the semiconductor chip (see paragraph [0032] and fig. 3); and outer connection members 116 arranged in a connection region defined on a lower surface of the redistribution wiring layer, and electrically connected to the redistribution wirings 112 (see paragraph [0033] and fig. 3).
 Yoon is silent to wherein the molding member exposing the first and second side surfaces of the semiconductor chip.

Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to modify the semiconductor package of Yoon with the technique as taught by Kim in order to enable the molding member exposing the first and second side surfaces of the semiconductor chip in the semiconductor package of Yoon to be formed because in doing so the semiconductor package can have a size substantially equal to a size of a wafer level package and as a result the size of the semiconductor package can be reduced and additionally, an amount of stress generated when the semiconductor package is mounted on a mother board may be relieved through the KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 17, as applied to claim 16 above, Yoon in combination with Kim discloses wherein, when viewed in plan view, the first and second side surfaces of the semiconductor chip are positioned outside the connection region, and the third and fourth side surfaces of the semiconductor chip are positioned within the connection region (see paragraphs [0033]-[0040] and figs. 3 and 6 of Yoon).
In re claim 18, as applied to claim 17 above, Yoon in combination with Kim discloses wherein a length of the connection region in the second direction is less than a distance between the first and second side surfaces of the semiconductor chip, and a length of the connection region in the first direction is greater than a distance between the third and fourth side surfaces (see paragraphs [0033]-[0040] and figs. 3 and 6 of Yoon).
In re claim 19, as applied to claim 18 above, Yoon in combination with Kim discloses wherein a length of the redistribution wiring layer in the second direction is the .
Claims 3, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (U.S. Pub. 2006/0231950) in view of Kim (U.S. Pub. 2014/0225230), as applied to claims 2, 11, and 18 above, and further in view of Shimote et al. (U.S. Pub. 2016/0233189).
In re claims 3, 12, and 20, as applied to claims 2, 11, and 18 above, respectively, Yoon and Kim are silent to wherein the length of the connection region in the second direction is within a range of from 6 mm to 8 mm, and the length of the connection region in the first direction is within a range of from 9 mm to 11 mm. 
However, Shimote discloses in a same field of endeavor, a semiconductor package, including, inter-alia, wherein a length of the connection region is within a range of about 12 nm to 60 nm (see paragraph [0059] and figs. 3).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to optimize the length of the connection in the second direction to be within a range of from about 6 mm to 8 mm and to optimize the length of the connection in the first direction to be within a range of from 9 mm to 11 mm in the semiconductor package of Yoon during routine experimentation in order to achieve the flexibility required to make reliable contact because, note that, where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in achieving an optimum value of result § 2144.05.  See also In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (U.S. Pub. 2006/0231950) in view of Kim (U.S. Pub. 2014/0225230), as applied to claims 4 and 13 above, and further in view of Tkaczyk et al. (U.S. Pub. 2012/0133001).
In re claims 5 and 14, as applied to claims 4 and 13 above, Yoon and Kim are silent to wherein the length of the redistribution wiring layer in the second direction is within a range of from 7 mm to 9 mm, and the length of the redistribution wiring layer in the first direction is within a range of from 10 mm to 12 mm. 
However, Tkaczyk discloses in a same field of endeavor, a semiconductor package, including, inter-alia, wherein the length of the redistribution wiring layer 24 is in a range from about 10 nm to about 50 nm to match a width of other integrated circuit components within the semiconductor package (see paragraph [0032] and figs. 1a-c).
§ 2144.05.  See also In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chung et al. 		U.S. Pub. 2007/0269931	Nov. 22, 2007.
Yu et al.		U.S. Pub. 2016/0284654	Sep. 29, 2016.
Lin et al.		U.S. Patent 9,202,769	Dec. 1, 2015.
Kwon et al.		U.S. Pub. 2015/0187742	Jul. 2, 2015.
Lee et al.		U.S. Patent 10,141,286	Nov. 27, 2018.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865.  The examiner can normally be reached on Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892